                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                    *

         Plaintiff,                          *

v.                                           *               CR. No. 18-10093 -STA

MARSHAWN KEITH BURRUS,                       *

       Defendant.                            *



                        ORDER AND NOTICE OF RESETTING


       Upon Motion of the Defendant to Continue the Sentencing, for good cause shown and

there being no opposition by the government, the Motion to Continue Sentencing is hereby

GRANTED.

       This matter shall be set for sentencing on the 24th day of September, 2019 at 10:00

a.m.

       It is so ORDERED, this the 17th day of June, 2019.




                                          s/S. Thomas Anderson
                                          S. THOMAS ANDERSON
                                          CHIEF U.S. DISTRICT JUDGE
